           Case 1:18-cv-00618-RJS Document 67 Filed 07/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


VIBER MEDIA S.À R.L., F/K/A VIBER
MEDIA, INC.,

                        Plaintiff,                             No. 18-cv-618 (RJS)
                                                                     ORDER
                 -v-

NXTGN, INC., NEXT GROUP HOLDINGS,
INC., NEXT COMMUNICATIONS, INC.,
AND CUENTAS, INC.,

                        Defendants.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of the parties’ joint July 1, 2020 letter setting forth their views

concerning the next steps in this litigation following the Court’s June 15, 2020 Opinion and Order

dismissing Viber Media S.à r.l., f/k/a Viber Media, Inc.’s claims against NxtGn, Inc., Cuentas,

Inc., and Next Group Holdings, Inc. (Doc. No. 66.) In light of the fact that the parties agree that

Next Communications, Inc. is liable for $527,782.10 in attorneys’ fees subject to an Order

Confirming the Second Amended Reorganization Plan in Next Communications’ Chapter 11

bankruptcy proceeding before the United States Bankruptcy Court for the Southern District of

Florida, IT IS HEREBY ORDERED THAT, no later than Friday, July 10, 2020, the parties shall

submit a joint proposed judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

SO ORDERED.

Dated:          July 2, 2020
                New York, New York

                                                      RICHARD
                                                      RI
                                                      R ICH
                                                         C ARD  D J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
